COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Russell* and Malveaux
UNPUBLISHED




              JADE TATIANA BAINE
                                                                               MEMORANDUM OPINION **
              v.      Record No. 1034-21-2                                         PER CURIAM
                                                                                    JULY 5, 2022
              COMMONWEALTH OF VIRGINIA


                                     FROM THE CIRCUIT COURT OF HENRICO COUNTY
                                                 L. A. Harris, Jr., Judge

                                (Joshua Farmer; Farmer Legal PLLC, on brief), for appellant.

                                (Jason S. Miyares, Attorney General; Lucille M. Wall, Assistant
                                Attorney General, on brief), for appellee.

                      Following a bench trial, the trial court convicted Jade Tatiana Baine of assault and battery

              on a law enforcement officer. On appeal, appellant contends the trial court erred in denying her

              motion to dismiss the indictment. She argues that a 2020 dismissal of a previous indictment of

              the same charge required the trial court to dismiss the current indictment. Appellant more

              specifically asserts that the trial court erred in determining that the previous dismissal was

              without prejudice and thus abused its discretion in allowing her to be tried again on the same

              charge. After a review of the briefs and record in this case, the panel unanimously holds that oral

              argument is unnecessary because “the appeal is wholly without merit.” Code § 17.1-403(ii)(a);

              Rule 5A:27(a). We affirm the decision of the trial court.




                      * Justice Russell participated in the hearing and decision of this case prior to his investiture
              as a Justice of the Supreme Court of Virginia.
                      **   Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                          BACKGROUND

        In January 2021, a grand jury indicted appellant on one count of assault and battery on a law

enforcement officer. Appellant filed a motion in limine to dismiss the indictment based on double

jeopardy grounds. According to appellant’s motion, the grand jury previously had indicted her on

the underlying charge, and she proceeded to trial on that charge in November 2020. The

Commonwealth’s witness did not appear for the 2020 trial, and the trial court subsequently

dismissed the matter by entering a written order dated November 12, 2020. The 2020 order stated

that the trial court, “for the reasons stated to the record hereby dismisses the charge against the

accused, without prejudice.”1 The record discloses no challenge to the dismissal order.

        Prior to entering a plea, appellant argued the motion to dismiss on double jeopardy grounds,

asserting that the trial court’s 2020 dismissal “without prejudice” was “erroneous” and “should have

been corrected.” Appellant argued that the motion to dismiss was made by the trial court sua

sponte, rather than on a motion from the Commonwealth to nolle prosequi, and that the trial court

had no discussion of whether the dismissal was with or without prejudice. Appellant asserted that

because a dismissal without prejudice was tantamount to a nolle prosequi, the trial court was

required to make a finding of good cause. Appellant alleged that the trial court had made no such

finding and that the trial court’s later written order stating that dismissal was without prejudice was

incorrect. Concluding that “no jeopardy attached” and that “the order itself was entered without

prejudice[,]” the trial court denied appellant’s motion to dismiss, and her trial on the 2021

indictment was held on May 5, 2021.




        1A transcript of the 2020 proceedings is not a part of the record. The details regarding
the hearing come from appellant’s 2021 motion in limine to the trial court. Appellant
acknowledged the lack of transcript from the November 2020 hearing and asserted that all
statements regarding the hearing are based upon her attorney’s “independent recollection of the
matter.” The trial court’s November 12, 2020 dismissal order is included in the record.
                                              -2-
        After the trial court denied the motion, appellant pled not guilty, and the Commonwealth

presented its evidence. At the close of evidence, appellant moved to strike based on her previous

arguments. The trial court denied the motion to strike and convicted appellant of assault and battery

on a law enforcement officer. Appellant timely noted her appeal.

                                             ANALYSIS

        Appellant assigns error to the trial court’s denial of her motion to dismiss. She contends that

the trial court abused its discretion by allowing her “to be tried a second time for a crime that had

previously been dismissed, sua sponte, without evidence of good cause for either a nolle prosequi or

dismissal without prejudice.” In support of her argument, appellant posits that there is no

disagreement between the parties as to the following facts:

                (1) [t]hat the Commonwealth did not make a motion for either a nolle
                prosequi or dismissal (either with or without prejudice), (2) [t]hat the
                Commonwealth did not offer any evidence that there was good cause
                for either a nolle prosequi or dismissal without prejudice, (3) [t]hat
                the [c]ourt dismissed the matter on its own motion, and (4) [t]hat
                there was no discussion by defense counsel, the Commonwealth, or
                the [c]ourt about the issue of prejudice.[2]

Appellant contends, based on “these attendant circumstances[,]” that “the only proper result [from

the prior proceedings] would be a dismissal with prejudice” and the trial court therefore erred in

denying her motion to dismiss. In considering appellant’s challenge on appeal, we recognize that

“the [trial] court’s judgment is presumptively correct and the burden is on the appellant to present a

sufficient record to permit a determination whether the [trial] court committed an alleged error.”

Commonwealth v. Williams, 262 Va. 661, 669 (2001).




        2The Commonwealth does not dispute appellant’s first three points. However, in its
written response to appellant’s motion in limine, the Commonwealth asserted that, in the trial
court, counsel for the Commonwealth did not have a recollection of a “specific mention by the
[c]ourt as to whether the dismissal was with or without prejudice.”
                                               -3-
        Appellant’s argument turns on statements she claims were made at the November 2020

hearing. A transcript of this hearing, however, has not been made part of this record for our

consideration. “[A]n appellate court’s review of the case is limited to the record on appeal.” Karr

v. Va. Dep’t. of Env’t Quality, 66 Va. App. 507, 520 (2016) (alteration in original) (quoting Wilkins

v. Commonwealth, 64 Va. App. 711, 717 (2015)). Moreover, we may not consider counsel’s

recollection of the November 2020 hearing. See Jackson v. Commonwealth, 44 Va. App. 218, 224

(2004) (“An appellate court must dispose of the case upon the record and cannot base its decision

upon appellant’s petition or brief, or statements of counsel in open court. We may act only upon

facts contained in the record.” (quoting Smith v. Commonwealth, 16 Va. App. 630, 635 (1993))).

We do not have before us a record adequate to determine what transpired at appellant’s first trial,

including any discussion the trial court may have had regarding the dismissal of the indictment.

Therefore, we are limited in our review to the material contained in the record on appeal which,

relevant to appellant’s assignment of error, is the trial court’s written order of dismissal.

        The trial court’s written order explicitly states that the dismissal of the original indictment

was “without prejudice.” “It is well established in this Commonwealth that a circuit court speaks

only through its written orders.” Roe v. Commonwealth, 271 Va. 453, 457 (2006). We presume

that those orders “accurately reflect what transpired.” Marttila v. City of Lynchburg, 33 Va. App.

592, 598 (2000) (quoting McBride v. Commonwealth, 24 Va. App. 30, 35 (1997)). Additionally,

“[t]rial courts have the authority to interpret their own orders.” Davis v. Commonwealth, 70

Va. App. 722, 732 (2019) (quoting Fredericksburg Const. Co. v. J.W. Wyne Excavating, Inc.,

260 Va. 137, 144 (2000)). This Court “defer[s] to the trial court’s interpretation of its own

order,” but that interpretation must be reasonable, and an abuse of discretion standard applies.

Id. (quoting Leitao v. Commonwealth, 39 Va. App. 435, 438 (2002)).




                                                  -4-
        As we are guided by the trial court’s written dismissal order, and as there is no evidence

contained in the record to contradict this conclusion, we read it to accurately reflect the trial court’s

intent and actions. Accordingly, we must conclude that the 2020 dismissal order constituted a

dismissal without prejudice. Therefore, we hold that the trial court’s interpretation of the initial

dismissal order in the present action is reasonable and find no abuse of discretion.

                                            CONCLUSION

        For the foregoing reasons, we affirm appellant’s conviction.

                                                                                                 Affirmed.




                                                  -5-